(°A/\

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

Criminal Action No. 05cr280
V' (CKK)

RONALD BOOKER, JR.,

Defendant.

ORDER
(November l, 2010)

This case is before the Court upon the receipt of a Second Report and Recommendati0n
dated October 5, 2010, from Magistrate Judge John Facciola. N0 objections to the Magistrate
Judge’s Report and Recommendation have been received by the Court.

Accordingly, it is this  day of November, 20lO,

ORDERED that the Second Report and Recommendation filed on October 5, 2010, in
the above-captioned case is ADOPTED. Accordingly, Defendant’s supervised release is hereby

revoked. A sentence shall be addressed and im osed at a Court hearin on December 1 2010 at

 

3:00 p.m. in Courtroom 28-A.

CoLLE*Ei<J KoLLAR-KoTELLYi 
United States District Judge

Copies to: (see next page)

Copies to:

Michell Baer, Esq.

David Kent, AUSA

Michael Segal, US Probation Officer
Magistrate Judge John Facciola
Pretrial Services